Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 1, 2019

                                      No. 04-18-00411-CV

  REPSOL OIL and Gas USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
         Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                     Appellants

                                                v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        The court reporter, Leticia Escamilla, has filed a fifth notice of late record requesting
another extension to file the reporter’s record. Our order granting Ms. Escamilla’s fourth request
stated, “no further extensions will be granted without any new, extraordinary circumstances.”
The extraordinary circumstances described in Ms. Escamilla’s fourth request included the size of
the record. Contrary to our last order, Ms. Escamilla’s fifth request does not describe any new
extraordinary circumstances. However, Ms. Escamilla’s request states all but a few of the sixty-
volume record have been completed, and she has the help of two other court reporters. She has
requested an extension of time until February 11, 2019, to file the complete record.

       Considering Ms. Escamilla’s request and the filings in this case, we grant the request in
part. We ORDER Leticia Escamilla to file all completed volumes of the reporter’s record by
Tuesday, February 5, 2019. We ORDER Ms. Escamilla to file the remaining volumes by
February 14, 2019. Ms. Escamilla is advised that if she does not file the record by the dates
ordered, she may be ordered to appear before this court and show why she should not be
sanctioned or held in contempt for violating this order.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court